14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 1 of 23




                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MONTANA

In re

        THE HOMESTEAD AT                                  Case No. 14-60353-BPH
        WHITEFISH LLC,

                      Debtor.


                           MEMORANDUM OF DECISION

        In this Chapter 11 1 case, the Court entered a Memorandum of Decision 2 (“Decision”) and

Order 3 on June 15, 2020 granting the “Motion for Order Enforcing Injunctions and Releases

Contained in Confirmed Plan of Reorganization and Related Relief” 4 filed by K2M, LLC,

GFY87, LLC, Great Northern Ventures, LLC, PMJ, LLC, Mark D. Kvamme and Paul Johannsen

(“Respondents”). On June 29, 2020, parties-in-interest Don and Emily Maschmedt

(“Maschmedts”) filed a Motion to Alter or Amend the Court’s Order (“Motion”). 5 Respondents

filed an Opposition to the Motion on July 13, 2020 (“Response”). 6 Maschmedts filed a Reply to

the Response on August 7, 2020 (“Reply”). 7 At a hearing held August 19, 2020, the Court agreed

to hold the Motion in abeyance. 8 The parties were given through September 25, 2020 to file a




1
  Unless specified otherwise, all chapter and section references are to the Bankruptcy Code, 11
U.S.C. §§ 101-1532, all “Rule” references are to the Federal Rules of Bankruptcy Procedure, and
all “Civil Rule” references are to the Federal Rules of Civil Procedure.
2
  ECF No. 289.
3
  ECF No. 290.
4
  ECF No. 194.
5
  ECF No. 294.
6
  ECF No. 301.
7
  ECF No. 321.
8
  ECF No. 344.
                                               1
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 2 of 23




status report regarding settlement discussions. 9 The parties filed a status report on September 24,

2020. 10 The Court conducted a status conference on October 7, 2020.

       The Court has reviewed the Motion, Response, and Reply. Based on its reconsideration

of the record developed before the Court, the following constitute the Court’s further findings of

fact and conclusions of law to the extent required by Rules 7052 and 9014.

                                          BACKGROUND

        As explained in the Court’s Decision, Debtor’s Second Amended Plan 11 (“Plan”)

provided for the sale of Debtor’s assets, including assets owned by a homeowner’s association to

respondent GFY87, LLC (“GFY87”). The sale was free and clear of claims under § 363. In

addition, the Plan contemplated GFY87, as the “Plan Funder,” would acquire the real property

within the failed real estate development known as “Homestead at Whitefish,” from 6 of the 7

individual lot owners. Maschmedts owned a singular lot in the development, Lot 1, and were the

only individual lot owners to opt out of the third-party sales process.

       Debtor’s Plan was confirmed on November 7, 2014. 12 The Plan included a release,

injunction and exculpation provisions. Approximately a year after confirmation, Maschmedts

filed suit in state court. Eighteen months after filing suit, Maschmedts filed their First Amended

Complaint asserting a litany of claims against Debtor and Respondents seeking monetary and




9
  The Court’s decision to hold the Motion in abeyance was intended to provide the parties
additional time to work toward a resolution of the issues raised in the Motion, Response, and
Reply. However, the joint status report filed September 24, 2020 at ECF No. 349 establishes that
the entirety of the parties’ communication during the 37 days afforded them consisted of a single
email from Maschmedts’ counsel sending a proposed amended state court Complaint and a letter
from counsel for Respondents to counsel for Maschmedts’ containing objections to the proposed
Complaint.
10
   ECF No. 347.
11
   ECF No. 130
12
   ECF No. 162.
                                                 2
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 3 of 23




other relief. And so began the three-and-a-half-year detour before this Court. 13

       Over the course of this litigation, Maschmedts have endeavored to: (1) persuade this

Court that it lacks jurisdiction to interpret its own Confirmation Order, or enforce the release,

injunction and exculpation provisions found in the Plan; and, (2) misdirect the Court and urge it

to consider certain provisions in the Plan and Confirmation Order in isolation without

consideration of the Plan as a whole, the underlying transactions contemplated by the Plan, and

context surrounding the formulation of the Plan. To date, Maschmedts have been unsuccessful,

and their credibility with this Court continues to wane. Although no substitute for its Decision,

this Court’s analysis of the Motion begins with a brief review of the First Amended Complaint,

its underlying Decision that is the basis of the reconsideration Motion, the Motion, Response and

Reply. Next, it reconsiders the Plan, Confirmation Order and its Decision.

       A. Maschmedts First Amended Complaint.

       Unlike its initial complaint, Maschmedts’ First Amended Complaint added Debtor as a

defendant and alleged that Debtor, along with Respondents, were liable for damages based on the

following causes of action:

       (1) two declaratory judgment actions;
       (2) one alter ego/veil piercing claim;
       (3) one claim for injunctive relief;
       (4) one claim for breach of contract;
       (5) one claim for breach of the implied covenant of good faith and fair dealing;
       (6) one count for negligent misrepresentation;
       (7) two counts for negligence;
       (8) one count of actual fraud;
       (9) one count of constructive fraud;
       (10) one count of unjust enrichment;
       (11) one count of conversion; and
       (12) one count for unfair trade practices and consumer protection.



13
   The Court will not recite all background facts related to this proceeding. It has already done so
in its Memoranda of Decision at ECF Nos. 238 and 289.
                                                  3
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 4 of 23




Each of Maschmedts’ fourteen counts were based in whole or in part on Respondents’ refusal to

recognize their alleged property interest in certain Amenities.

         Maschmedts’ First Amended Complaint rests on three premises unsupported by either the

facts or the law, as explained in the Decision. The First Amended Complaint uses each as a

springboard to enable Maschmedts’ prepetition claims against Debtor to skip past the existence

of Debtor’s bankruptcy and land as post confirmation claims against Respondents and Debtor. In

doing so, Maschmedts conveniently leap over provisions in the Plan and Confirmation Order that

prohibit these claims. This maneuver has landed them on increasingly shaky ground. Based on

this Court’s analysis of the Plan and Confirmation Order as explained in the Decision, the claims

asserted by Maschmedts in the First Amended Complaint are prohibited by the Plan’s release,

injunction and exculpation provisions.

         B. The Memorandum of Decision.

         The Court’s Decision enforced the release, injunction, and related terms contained in the

Plan filed by Debtor and confirmed on November 7, 2014. 14 Procedurally, the Decision ordered

Maschmedts to dismiss their First Amended Complaint filed in state court because it directly

violated the release and injunction terms of the Plan. The Court determined that each of the

claims asserted in the First Amended Complaint was based on, or related to, prepetition

marketing materials provided to Maschmedts by Debtor and its agents, as well as prepetition

representations made by Debtor and its agents.

         After considering each of Maschmedts’ claims, the Court determined that each was a

brazen attempt by Maschmedts to recharacterize their prepetition claims against Debtor as post-

petition claims against Respondents following their acquisition of the Debtor’s assets under the



14
     ECF No. 129.
                                                 4
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 5 of 23




Plan. In reaching its decision, the Court undertook an exhaustive analysis of the impact of the

Plan and Confirmation Order on Maschmedts’ property rights associated with their ownership of

Lot 1 in Debtor’s failed real estate project, the Homestead at Whitefish.

       The Court carefully analyzed Paragraph 35 of the Confirmation Order (“Paragraph 35”).

It determined that it “narrowly protect[ed] a limited set of real property interests” retained by

Maschmedts’ post-confirmation. 15 Specifically, the Court determined Paragraph 35 was not

ambiguous and that it functioned as a “limited…preservation of Maschmedts’ fee simple interest

in their real property and the property rights granted or evident in the Covenants.” 16 Simply

stated, the Court held that Paragraph 35 served two purposes. First, it excluded Maschmedts

from the compulsory sales process described in the Plan. Second, it preserved their fee simple

interest in Lot 1 and any rights Maschmedts enjoyed at the time of confirmation based upon: 1)

their Deed; 2) the Amended Plat; and 3) the Covenants. 17 Based on the Court’s conclusions, the

Decision directed Maschmedts to dismiss their First Amended Complaint.

       C. Maschmedts’ Motion.

       Although not entirely clear in their original Motion, 18 Maschmedts’ Reply 19 and the

statements by their counsel at the hearing on August 19, 2020 20 make clear that their requested

relief is two-fold. First, Maschmedts request that the Court reconsider and alter its Order “to give

effect to the true intent of Paragraph 35.” 21 Maschmedts argue that the Court’s Decision “fail[ed]




15
   ECF No. 289 at 53.
16
   Id. at 39–40.
17
   Id. at 40.
18
   ECF No. 294.
19
   ECF No. 321.
20
   ECF No. 341.
21
   ECF No. 294 at 3.
                                                  5
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 6 of 23




adequately to consider and to give effect” to the various release provisions in the Plan. 22

Specifically, Maschmedts argue that reconsideration is necessary because the Court “failed to

give proper effect” to the release provisions which, “[i]n Maschmedts’ view,” was “intended to,

and as a textual matter, did, excuse Maschmedts’ from the limitations of the release and

discharge provisions contained in the plan,” particularly those located in Article VIII, §§ A, F,

and H in the Plan. 23 Although the Motion also sought alteration of the Decision to “specifically

defin[e] Maschmedts’ rights to utilize roads, trails, and common area as described in COS

16496…and the Preliminary Plat,” counsel for Maschmedts withdrew this request at the August

19, 2020 hearing. As such, the Court will not define those rights here. 24

       Second, Maschmedts request “clarification and guidance” regarding the appropriate

scope of any state court litigation Maschmedts may pursue related to their property rights. 25

Maschmedts argue that “[t]he Court’s strongly-worded reprimand and instructions” in its

Decision, which directed Maschmedts to dismiss the Complaint filed in state court, “leaves

Maschmedts between a rock and a hard place, uncertain about how they can proceed to

vindicate” the scope of the remaining property rights associated with their ownership of Lot 1. 26

Finally, Maschmedts “request guidance from the Court with respect to the enforceability of the




22
   ECF No. 321 at 4.
23
   Id. at 4–5.
24
   ECF No. 341. The Motion also requests alteration or amendment of the Decision to “reflect
that claims which exist in the Amended Complaint relating to the protection of Maschmedts’
rights need not be dismissed” in the State Court Action. Additionally, the Motion requests
alteration or amendment “to clarify the enforceability of the [CCRs] or, in the alternative, to state
that the issue should be resolved by the Montana Eleventh Judicial District located in Flathead
County.” Maschmedts Reply makes clear that they merely seek clarification on these issues. As
such, they will be addressed in that portion of this Memorandum of Decision. To the extent a
specific ruling as to alteration or amendment regarding these issues is necessary, they are denied.
25
   ECF No. 321 at 8.
26
   Id.
                                                  6
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 7 of 23




covenants, conditions, and restrictions as set forth in the [CCRs].” 27

        D. Respondents’ Brief in Response.

        Respondents argue that the Court need not reconsider or provide additional clarification

regarding its Decision because Maschmedts have failed to establish grounds for such relief as

required by Civil Rule 59. 28 Respondents agree that the Decision does not prevent Maschmedts

from pursuing litigation in state court, but contend that the scope of that litigation is far narrower

than Maschmedts assert. Respondents argue that any state court litigation should be confined to a

judicial determination of what real property rights Maschmedts enjoy under their Deed and the

recorded “Amended Plat of Lot 1 & Open Space “A” of the Homestead at Whitefish Phase 1”

(the “Amended Plat”) and the “Plat of the Homestead at Whitefish Phase 1” (the “Homestead

Plat”). 29

        After conducting a hearing on Maschmedts’ Motion, the Court acknowledged that its

Decision did not explicitly state whether dismissal of Maschmedts’ First Amended Complaint

should be with or without prejudice. Based upon the agreement of the parties at the hearing, the

Court agreed to hold Maschmedts’ Motion in abeyance while the parties worked to resolve the

issues in the Motion, Response, and Reply and to permit Maschmedts to prepare a proposed

Second Amended Complaint that conformed with the Court’s Decision.

        E. The Second Amended Complaint.

        The parties filed a Joint Status Report on September 24, 2020, which included

Maschmedts’ Second Amended Complaint as an exhibit. 30 While drastically different from either




27
   ECF No. 294 at 4.
28
   ECF No. 301 at 2.
29
   Id. at 6.
30
   ECF No. 347.
                                                  7
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 8 of 23




the original or First Amended Complaint, the Second Amended Complaint again included

allegations and causes of action that were incongruent with this Court’s Decision, the provisions

of Debtor’s confirmed Plan, and this Court’s Confirmation Order. For example, the Second

Amended Complaint alleges that, post-confirmation, Respondents “began to restrict

Maschmedts’ use of development by limiting Maschmedts’ enjoyment of, and access to, certain

roads, trails, common areas, and amenities.” Similarly, the Second Amended Complaint alleges

that GFY87, LLC “continues to limit and infringe Maschmedts’ rights…by refusing Maschmedts

access to common areas, to trails and paths, and to roads except as strictly necessary for ingress

and egress to [Lot 1].” The inclusion of a reference to “amenities” in the Second Amended

Complaint troubles the Court given its prior Decision.

                                           ANALYSIS

       Civil Rule 59 applies in bankruptcy proceedings pursuant to Rule 9023. Civil Rule 59(e)

governs motions to alter or amend judgments and applies with equal force to motions for

reconsideration. Civil Rule 59 offers the court a chance “to rectify its own mistakes in the period

immediately following” its decision. Banister v. Davis, 140 S. Ct. 1698, 1703 (2020) (quoting

White v. New Hampshire Dept. of Employment Security, 455 U.S. 445 (1982). However, a court

also enjoys broad discretion to grant or deny relief under Civil Rule 59(e). In re Blixseth, 463

B.R. 896, 904 (Bankr. D. Mont. 2012). Reconsideration under Civil Rule 59(e) is appropriate if:

1) the court is presented with newly discovered evidence; 2) the court committed clear error or

made an initial decision that was manifestly unjust; or 3) there is an intervening change in

controlling law. S.E.C. v. Platforms Wireless Intern. Corp., 617 F.3d 1072, 1100 (9th Cir. 2010).

“A Rule 59(e) motion is an extraordinary remedy, to be used sparingly in the interests of finality

and conservation of judicial resources.” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014).



                                                 8
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 9 of 23




Thus, “mere disagreement with the court’s ruling is not a proper basis for seeking

reconsideration under Civil Rule 59(e).” In re Bayati, 2015 WL 6470522 *5 (9th Cir. B.A.P.

2015).

         I.     Maschmedts’ Request for Reconsideration.

         Maschmedts contend that reconsideration is appropriate in this case “to correct a clear

error and avoid a manifest injustice.” 31 “Clear error” requires a showing that the Court’s original

decision is “unquestionably erroneous.” Black’s Law Dictionary (11th ed. 2019). Maschmedts

argue that the Court failed to adequately consider the definition of “Releasing Plaintiffs” in the

Plan as well as the provisions set forth in Article VIII, §§ (A), (F), and (H) of the Plan.

According to their argument, “the interrelationship between these exclusions both was intended

to, and as a textual matter, did, excuse Maschmedts from the limitations of the release and

discharge provisions contained in the Plan.” 32 The Court finds no clear error in its Decision that

merits alteration or amendment under Civil Rule 59.

                A. Plan Terms and Provisions.

         Article I, § (A)(79) of the Plan defines the term “Releasing Plaintiffs” as it is used in the

Plan. Maschmedts correctly note they are specifically excluded from the definition. Aside from

its definition in Article I, the term “Releasing Plaintiffs” is used six times throughout the Plan.

The Court declines to turn a blind eye to those specific instances where a clearly defined term is

used and where it is not.

         Article VIII of the Plan is entitled “Settlement, Release, Injunction, and Related

Provisions.” Article VIII, § A (“Subsection A”) immediately follows this title and is subtitled




31
     ECF No. 321 at 4.
32
     Id. at 5.
                                                   9
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 10 of 23




“Compromise and Settlement of Claims, Interests, and Controversies.” Subsection A provides

that “except as otherwise specifically provided for in the Plan…the distributions, rights, and

treatment that are provided in the Plan shall be in complete settlement, compromise, and

release…of Claims, Interests, and Causes of Action of any nature whatsoever” including those

relating to “the Debtor or any of its assets or properties.” Notably, the term “Releasing Plaintiffs”

is not used once in the entire paragraph. Additionally, the paragraph uses the defined terms

“Claims,” “Interests,” and “Causes of Action.” The defined term “Causes of Action”

encompasses virtually any potential legal or equitable claim or cause of action that could be

asserted by a party-in-interest. Unlike “Releasing Plaintiffs,” its definition includes no exclusion

for Maschmedts.

       Article VIII, § F (“Subsection F”) is entitled “Plaintiff Release.” It provides that the

“Releasing Plaintiffs” shall provide a full release to each of the “Releasing Defendants” and their

agents “from any and all causes of action and any other debts, obligations, rights, suits, damages,

actions, derivative claims, remedies, and liabilities whatsoever, whether known or unknown.”

Subsection F differs from Subsection A in two ways. First, its provisions are expressly limited to

the class of “Releasing Plaintiffs,” evidenced by the use of the defined term three times. Second,

Subsection F does not use the defined terms “Claims,” “Interests,” or “Causes of Action.”

       Article VIII, § H (“Subsection H”) is entitled “Injunction.” Similar to Subsection A,

Subsection H includes language clarifying that it applies “except as otherwise provided in the

plan or confirmation order.” Subsection H is intended to work hand-in-hand with the release

provisions in Article VIII (e.g. Subsection A and Subsection F) and permanently enjoins all

parties-in-interest from commencing or continuing litigation against the Debtor or its successors.

Subsection H concludes by stating that its injunction provisions do not prevent any entity from



                                                 10
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 11 of 23




obtaining any benefit provided to them under the Plan. Again, the defined term “Releasing

Plaintiffs” is absent throughout all of Subsection H.

                 B. Applicability of Article VIII to Maschmedts.

         The logic of Maschmedts’ contention that nothing in Article VIII precludes them from

“pursu[ing] claims without regards to the injunction” is unfounded and not persuasive. Simply

stated, Maschmedts argue that because they are excepted from the definition of “Releasing

Plaintiffs,” they cannot be bound by any release or injunction provision in Article VIII.

         In analyzing Maschmedts’ contentions, the Court applies Montana law regarding contract

interpretation, just as it did in its Decision. Under Montana law, courts must interpret various

contractual terms so as to make the contract as a whole “lawful, operative, definite, reasonable,

and capable of being carried into effect.” Mont. Code Ann. § 28-3-201 (emphasis added).

Additionally, courts must consider the contract as a whole and avoid reading provisions in

isolation “so as to give effect to every part if reasonably practicable, each clause helping to

interpret the other.” Mont. Code Ann. § 28-3-202. Based on the Court’s reading of the provisions

relied on by Maschmedts, and its familiarity with the underlying facts leading to their inclusion

in the Plan, the Court cannot determine that it committed any clear error in determining that

Maschmedts were bound by the release in Subsection A, and injunction in Subsection H of

Debtor’s confirmed Plan.

          As the Court noted in its Decision, the Plan was intended to, and did, “effectuat[e] a

broad release and settlement of all claims” including those held by Maschmedts. 33 Article VIII,

by its terms, makes this fact clear. Of all the provisions relied on by Maschmedts, only one

(Subsection F), uses the defined term “Releasing Plaintiffs.” Notably, Subsection F also does not



33
     ECF No. 289 at 12.
                                                  11
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 12 of 23




use defined terms like “Cause of Action.” Instead, it lists a litany of terms, most of which also

fall under the umbrella definition of “Cause of Action.” The use of “Releasing Plaintiffs” and the

absence of the defined term “Cause of Action” in Subsection F leads the Court to conclude that

this was intentional. The use of the term “Releasing Plaintiffs” signals that Subsection F does not

apply to Maschmedts. This is further evidenced by the fact that the paragraph does not use the

term “Causes of Action.” Had it done so, using one defined term that excepts Maschmedts

(“Releasing Plaintiffs”) and one that does not (“Causes of Action”), Subsection F would be

confusing and/or ambiguous.

          Unlike Subsection F, Subsection A does not use the term “Releasing Plaintiffs” and does

use the term “Cause of Action.” The Court determines this was also intentional. By not limiting

Subsection A to “Releasing Plaintiffs” alone, and by contemplating all “Cause[s] of Action,”

whether held by “Releasing Plaintiffs” or not, Subsection A was intended to, and did, “cas[t] the

broadest possible net over the prepetition activities and transactions of the Debtor and any

conduct that may form the basis of a ‘Cause of Action’” whether held by Maschmedts or any

other party-in-interest. 34

          Subsection H works hand-in-hand with Subsection A’s broad release. Similarly, it does

not use the term “Releasing Plaintiffs” anywhere in its 551 words. This language was also

intentional. It has the effect of permanently enjoining all parties, whether “Releasing Plaintiffs”

or not, from filing suit or pursuing causes of action within the scope of Subsection A against an

“Exculpated Party” which includes Respondents. The similarities between Subsection A and

Subsection H cannot be ignored. Neither limited its provisions to “Releasing Plaintiffs.” It

follows then that each is intended to apply to all parties-in-interest, including Maschmedts.



34
     Id. at 13.
                                                 12
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 13 of 23




Maschmedts contrary interpretation is an unreasonable impracticable one that the Court declines

to adopt. See Mont. Code Ann. §§ 28-3-201, 202.

         Setting aside the textual analysis, at the August 19, 2020 hearing, the Court noted that

Subsection A was included in the Debtor’s original plan filed on July 29, 2014. 35 It also noted

that the language in Subsection A in the confirmed Plan was nearly identical to that in the

original one. It then asked counsel for Maschmedts whether Maschmedts would have been bound

by its release provision had the original plan been confirmed. Counsel responded affirmatively.

The Court then discussed with counsel the various negotiations that occurred between the

circulation of the original plan and confirmation of the Plan. One such negotiation led to Debtor

reaching an agreement with every homeowner except Maschmedts to rescind their real estate

purchase and sell their individual lots to the Plan Funder. Subsection F corresponds to these

negotiations and homeowners. Since Maschmedts were not selling their real estate to the Plan

Funder, they were excluded from Subsection F. However, that limited exclusion is not

synonymous with the far broader exclusion from Subsection A, and Subsection H of the Plan that

Maschmedts continue to allege.

                C.        Paragraph 35 of the Confirmation Order.

         The confirmed Plan contemplated two purchases by the Plan Funder. Under the first, the

Plan Funder purchased all properties owned by third parties besides Maschmedts within the

former Homestead at Whitefish, as noted above. Under the second, the Plan Funder acquired all

of Debtor’s property. 36 These two sales effectively allowed the Plan Funder to acquire all

property in the Homestead at Whitefish and effect a broad rescission of the failed development,




35
     ECF No. 57.
36
     ECF No. 289 at 10.
                                                 13
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 14 of 23




aside from Maschmedts’ Lot 1. Maschmedts elected not to sell their property to the Plan Funder

and filed a “limited objection” to confirmation based on their unwillingness to do so. Their

limited objection was resolved by stipulation, which was memorialized in Paragraph 35 of the

Court’s Confirmation Order. 37 It provided:

       Preservation of Property Rights. Without limiting the effect of the relief provided in this
       Order and the Plan, nothing contained herein is intended to, or shall, limit or expand the
       property rights of Don and Emily Maschmedt with respect to [Lot 1], whether pursuant to
       the Declaration of Covenants, Conditions, Restrictions and Easements for the Homestead
       at Whitefish or otherwise. 38

       As noted in the Decision, nothing in Maschmedts “limited” objection challenged the

settlement, compromise, release, or injunction terms contained in Article VIII of the Plan. 39

Their objection was resolved, and Maschmedts entered into a stipulation with the Debtor that

was memorialized in Paragraph 35 of the Confirmation Order. 40 This Court refused to read

Paragraph 35 as encompassing more than the “limited” objection it was written to resolve in its

Decision and will not do so now on reconsideration. The purpose of the stipulation, preserved by

Paragraph 35, was simple–it assured Maschmedts their interest in Lot 1 would neither be limited

nor expanded. It did not carve Maschmedts out of the Plan entirely, and certainly not from the

release and injunction provisions contained in Subsection A and Subsection H.

       Nothing in Maschmedts’ Motion has caused this Court to conclude that its Decision was

entered in error or manifestly unjust. Maschmedts failed to offer any evidence or argument that

would support this Court’s adoption of their conclusion that they were not bound by the Plan’s



37
   ECF No. 162 at 30.
38
   Id. (emphasis added).
39
   ECF No. 142 (“Don & Emily Maschmedt…object to Debtor’s Second Amended Plan to the
extent that it purports to compel Maschmedts to sell their property…or to abridge Maschmedt’s
vested rights in common areas and amenities pursuant to the [Covenants] to which their purchase
of Lot 1 was subject.”).
40
   ECF No. 65.
                                                14
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 15 of 23




broad release and injunction provisions found in Subsections A and H. This Court’s

interpretation of the Plan and Confirmation Order is entirely consistent with Maschmedts’

objection at the time. The confirmed Plan and Confirmation Order allowed Maschmedts to keep

only what they objected to losing in their “limited” objection. They were assured that whatever

interests they had at confirmation would neither be limited nor expanded. They retained Lot 1

and, in exchange, agreed to release the Debtor from any “Cause of Action” they could assert.

They also became enjoined from pursuing those claims against the Respondents as “Exculpated

Parties.” Their mere disagreement with this Court’s conclusion is not grounds for reconsideration

under Rule 59(e). See Bayati, 2015 WL 6470522 *5. Thus, the “reconsideration” portion of the

Motion is denied.

         II.    Maschmedts’ Request for Clarification.

          The second portion of Maschmedts’ requested relief generally seeks clarification of their

property rights in the “roads, trails, and common area” described in Certificate of Survey 16496

and any rights stemming from the Declaration of Covenants, Conditions, Restrictions, and

Easements recorded in 2005 (the “Covenants”). 41 At the hearing on August 19, 2020, counsel for

Maschmedts also sought clarification as to whether this Court’s directive that Maschmedts

dismiss their First Amended Complaint required dismissal with or without prejudice.

         A. Dismissal with Prejudice.

         While the Court recognizes that its Decision was silent as to whether Maschmedts were

directed to dismiss their First Amended Complaint with or without prejudice, it is confused by

Maschmedts’ concern on this issue. Under both Fed. R. Civ. P. 41(b) and Mont. R. Civ. P. 41(b),

an order of dismissal “operates as an adjudication on the merits” (i.e. is with prejudice) “unless



41
     ECF No. 294 at 3–4.
                                                 15
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 16 of 23




the dismissal order states otherwise.” See also Semtek Intern. Inc. v. Lockheed Martin Corp., 531

U.S. 497, 505 (2001) (providing that “with prejudice” is simply shorthand for “an adjudication

upon the merits” as used in Fed. R. Civ. P. 41(b)). Accordingly, the Court’s Decision directed

Maschmedts to dismiss the First Amended Complaint was with prejudice, even if not explicitly

stated.

          The Court has inherent authority to grant or deny the other relief requested by

Maschmedts pursuant to § 105(a) 42 and will provide additional clarity regarding the scope of

Maschmedts’ property rights now. However, it notes at the outset that Maschmedts have not

produced any evidence indicative of an interest in the property Respondents have refused to

provide them access to. It also makes clear that any attempt by Maschmedts to pursue litigation

in state court based on prepetition conduct by the Debtor (including an action against any

Respondent either as an agent of Debtor or under a theory of successor liability) or on an alleged

interest in the Plan Funder’s property not evidenced by a written instrument in accordance with

Montana law, would clearly violate the Decision and related Order.

          B. The Untenable Premises.

              1. “Maschmedts obtained a property interest in Amenities.”

          The singular thread connecting Maschmedts’ litigation before this Court and the state

court is an alleged interest in property formerly owned by Debtor that was acquired and is

currently owned by GFY87. The evidence shows that their alleged interest is nothing more than a

prepetition claim based solely on prepetition marketing materials and representations made by



42
     Section 105(a) provides in relevant part

          The Court may issue any order, process, or judgment that is necessary or appropriate to
          carry out the provisions of this title.

                                                  16
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 17 of 23




Debtor and/or its agents. Maschemdts’ claims are not supported by any instrument that ordinarily

corresponds to the acquisition of an interest in real property. Neither their Deed, Covenants,

Amended Plat, nor the Homestead Plat lend even a scintilla of support to their claims.

       The only reasonable interpretation of Paragraph 35 that is consistent with Debtor’s

broader Plan of reorganization is that Paragraph 35 served the limited purpose of preserving

Maschmedts’ cognizable property interests expressly set forth in the Deed, Covenants, Amended

Plat, and Homestead Plat. It did not preserve causes of action related to marketing, or other

representations of the Debtor or is agents. This Court’s Decision reached this same conclusion.

Maschmedts have failed to establish this Court erred. At its best, Maschmedts Motion reflects

their continuing disagreement with the Court. Maschemdts’ mere disagreement does not amount

to clear error. See Fed. R. Civ. P. 59(e).

       At the outset, this Court noted that Maschmedts have boldly proceeded on a series of

mistaken and untenable premises. The first of these premises, that Maschmedts’ obtained a

property interest in certain Amenities owned by Debtor based on marketing materials and

representations made by Debtor and/or its agents to Maschmedts is demonstrably false. 43 The

only evidence before this Court that lent credence to this contention was Don Maschmedts’ self-

serving testimony and a June 15, 2015 letter authored by his counsel that was internally

contradictory. As the Court explained in its Decision, Don Maschmedts’ understanding of his

rights was based on nothing more than his own assumptions. 44 Further, his counsel’s letter had

no factual basis to support Maschmedts’ demand that GFY87 transfer or convey to them a

tenancy in common interest.



43
   The Court incorporates the defined term “Amenities” as set forth in its Memorandum of
Decision at ECF No. 289.
44
   ECF No. 289 at 36.
                                                17
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 18 of 23




       Both in the underlying litigation and on reconsideration, Maschmedts have failed to bring

to this Court’s attention any evidence, aside from prepetition marketing materials and statements

by Debtor or its agents, that establishes Maschmedts had an interest in the Amenities on

confirmation. This is unsurprising. All the evidence in the record leads the Court to the opposite

conclusion, even the evidence offered by Maschmedts themselves. For example, their counsel’s

demand in his June 12, 2015 letter that Respondents convey or transfer to his clients, a tenancy

in common interest in the Lodge, Barn and Gate House (each an Amenity Maschmedts already

assert an interest in) can only be construed as an admission by counsel that his clients did not

have such rights on the petition or confirmation date. If Maschmedts had a prepetition property

interest in the Amenities or the Common Area, there would be no need for Respondents to

convey to Maschmedts a tenancy in common interest in the same property post-petition. 45 If

Maschmedts had obtained these rights pre-petition as they contend, some instrument would

evidence such a claim because “[a]n estate or interest in real property…may not be

created…otherwise than by…a conveyance or other instrument in writing.” See Mont. Code

Ann. § 70-20-101.

       As explained in the Decision, 46 Maschmedts purchased Lot 1 and received a Deed from

the Debtor. The Deed 47 conveyed Lot 1 of the Amended Plat of Lot 1 & Open Space “A” of the

Homestead at Whitefish Phase 1, along with a driveway easement shown on the exhibit

incorporated by reference into the Deed. The Amended Plat of Lot 1 & Open Space (“Amended

Plat”) shows that, at the time of purchase by Maschmedts, Lot 1 was “[s]ubject to and together




45
   ECF No. 262-8.
46
   See ECF No. 289 at 27–31 for a more detailed discussion of the documents associated with
Maschmedts’ acquisition of Lot 1.
47
   ECF No. 260-2.
                                                18
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 19 of 23




with” 60 foot private road easements that allow Maschmedts to access their property and

“subject and together with” equestrian and pedestrian trail easements shown on the Amended

Plat. 48 An examination of the Deed establishes that Maschmedts’ bundle of rights when they

acquired the property included a fee simple interest in Lot 1 (within the actual boundaries

depicted on the Amended Plat), a driveway easement, the 60 foot private road easement for

ingress/egress, 49 and the equestrian and pedestrian trail easement depicted on the Amended Plat.

       Maschmedts acquired Lot 1 subject to the Covenants. The operative covenants at the time

were the Covenants 50 recorded in 2005, almost 2 years before Maschmedts ever acquired Lot 1.

According to the Covenants, Maschmedts could access and enjoy permissive use of the

“Common Area” defined in the Covenants as:

       All private road and utility easements, utility easements, equestrian/pedestrian trail
       easements, and all other easements of any kind shown on Certificate of Survey 16496,
       records of Flathead County, Montana. 51

However, the Covenants also permitted Debtor to “terminate, extend, modify, amend, or revoke”

the Covenants, in whole or in part, during the period of “Declarant Control” in effect at the time

Debtor filed for bankruptcy. 52 After the period of “Declarant Control,” the Covenants could be

terminated, extended, modified, amended, or revoked with the consent of Owners holding 67%




48
   ECF No. 294-1. Neither party disputes that Maschmedts continue to have rights in Lot 1, the
driveway easement, the private road easement, or the equestrian/pedestrian trail easements
shown on the Amended Plat. See ECF No. 301 at 1-3.
49
   Respondents do not dispute that Maschmedts have rights in the private road easement.
However, Respondents and Maschmedts are in the process of negotiating a “road maintenance
agreement” for the care maintenance of the private roads. If this negotiation is unsuccessful,
nothing in this Memorandum of Decision or the Court’s prior Decision precludes the parties
from litigating this issue in Montana state court.
50
   See ECF No. 262-4.
51
   Id. at 3.
52
   Id. at 51.
                                                19
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 20 of 23




of the votes in “The Homestead at Whitefish Association.” 53 The “Homestead at Whitefish

Association” included Debtor and “any successor of that entity by whatever name.” 54

        Finally, the Covenants provide that Debtor was free to assign its rights under the

Covenants “to any successor who takes title to all or part of the [Homestead at Whitefish] in a

bulk purchase.” 55 This language expressly contemplates a potential successor to Debtor (such as

the Plan Funder in this case) and permits that successor to exercise the same rights and

responsibilities under the Covenants as Debtor did, including the right to modify, amend,

terminate, or revoke the Covenants during the period of Declarant Control.

                2. “The Plan preserved their alleged interests.”

        Maschmedts’ second premise that “Debtor’s confirmed Plan preserved their alleged

interest,” is similarly false. The Deed expressly provided that Maschmedts’ property rights were

subject to the Covenants. Paragraph 35 allowed Maschmedts to retain the same property rights

they enjoyed prepetition – those rights actually evidenced by something more than Don

Maschmedts’ assumptions and a letter authored by his counsel. Indeed, Montana law requires an

instrument in writing to create an interest in real property. See Mont. Code Ann. § 70-20-101

(“An estate or interest in real property…may not be created…otherwise than by…a conveyance

or other instrument in writing.”) (emphasis added). However, Paragraph 35 did not affect the

right of Debtor (or the Plan Funder as a successor entity) to terminate, revoke, alter, or amend the

Covenants.

        The Deed expressly provided that Maschmedts’ Lot 1 was subject to the Covenants. The

Covenants expressly provided that they were subject to termination, revocation, or alteration.



53
   Id.
54
   Id. at 7.
55
   Id. at 53.
                                                 20
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 21 of 23




Reconsidering its Decision, this Court is not persuaded that it erred. Paragraph 35 should not be

construed as a prohibition on any successor declarant’s termination, revocation, or alteration of

the Covenants. If it were construed as such a prohibition, it would impermissibly “expand the

property rights of Don and Emily Maschmedt” by establishing perpetual interests in real property

that the original Covenants did not contemplate, much less provide, the Maschmedts. Such an

expansion would directly violate Paragraph 35’s terms. Paragraph 35 did no more than preserve

the property rights set forth in the Deed and Covenants explained above. 56

           3. “The Plan preserved Maschmedts right to seek monetary damages against
              Debtor and Respondent for their pre-petition claims.”

       Subsections A and H prohibit Maschmedts claims for monetary damages against Debtor

and Respondents. Maschmedts’ legal theory and claims have been flawed from the outset.

Maschmedts read Paragraph 35 broadly and disregard Subsections A and H in their entirety. In

its Decision this Court outlined the claims and allegations in the First Amended Complaint and

concluded that Maschmedts’ counsel’s letter of June 12, 2015 was “simply a thin veneer applied

to Maschmedts’ prepetition claims in order to disguise those claims and avoid the narrow reading

of Paragraph 35.” 57 To illustrate the problems with the positions taken by Maschmedts, one need

not look farther than the relief sought in the First Amended Complaint.

       If this Court were to construe the Plan and Confirmation Order as Maschmedts have




56
   On July 9, 2020, the Plan Funder terminated and revoked the Covenants upon written consent
of 97.5% of the lot owners. See ECF No. 301-A. Respondents GFY87 and K2M collectively hold
97.5% of the votes in the ad hoc Homeowners’ Association. This evidence was not before the
Court when it issued its underlying Decision and Order. However, it notes now that such
revocation appears consistent with the procedures outlined in the Covenants. Nonetheless, to
provide Maschmedts with the additional clarification they seek, it notes that a very limited
declaratory action regarding the impact of this revocation on Maschmedts’ ownership of Lot 1
would not conflict with its Decision.
57
   ECF No. 289 at 46.
                                                21
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 22 of 23




urged, Maschmedts would be permitted to disregard Subsections A and H, as well as the

exculpation provision in the Plan. Further, Paragraph 35 would be rendered meaningless because

Maschmedts would be permitted to proceed with the First Amended Complaint which, in

essence, seeks the perpetuation of the development of the Homestead at Whitefish for the benefit

of its sole remaining lot owner, the Maschmedts, as if Debtor’s bankruptcy and the confirmed

Plan never occurred.

         Under Maschmedts’ theory, the Plan Funder not only acquired Debtor’s assets, but also

the privilege of enduring future litigation and incurring unspecified money damages. Their

theory also dictates that, by purchasing Debtor’s assets, the Plan Funder assumed some

unspecified duty to provide for Maschmedts’ sole benefit a concierge service, a lodge (to be

built) for their use, access to cabins, a business center, stables for horses, access to a second

lodge, “Little Bootjack Lodge,” access to Chinook Lake, and the use of snowmobiles and ATVs

in perpetuity. 58 This is a fiction that this Court can no longer indulge. It has extended to

Maschmedts and their counsel the benefit of the doubt, but having reconsidered its Decision, it is

convinced that to preserve the intent and transactions contemplated under the Plan, and give

effect to Subsections A, H, Paragraph 35, and the other terms of the Plan and Confirmation

Order, Maschmedts must dismiss the First Amended Complaint.

         This Court cannot unwind and parse through the claims in the First Amended Complaint

to separate the impermissible claims from those that may be salvageable. All this Court can do is

consider the First Amended Complaint drafted by Maschmedts and consider whether it violates

the Plan and Confirmation Order. It has done so and concludes that the First Amended

Complaint clearly violates both the Plan and Confirmation Order. It has also endeavored to



58
     See First Amended Complaint ¶ 51.
                                                  22
14-60353-BPH Doc#: 367 Filed: 12/17/20 Entered: 12/17/20 16:29:56 Page 23 of 23




provide Maschmedts with the clarification they seek. Based on the clarification this Decision

provides, Maschmedts may argue that they should be given an opportunity to amend their First

Amended Complaint yet again. However, this Court is convinced that providing Maschmedts

with another opportunity to amend their First Amended Complaint would be a futile exercise

used by Maschmedts as a subterfuge in furtherance of their failed amenity theory. 59 Accordingly,

the First Amended Complaint must be dismissed with prejudice.

                                         CONCLUSION

       Based on the foregoing, the Court will enter a separate Order denying Maschmedts’

Motion for Relief under Rule 9024 and directing them to dismiss the First Amended

Complaint. 60

       Dated December 17, 2020.




59
   This is particularly true in light of the Court’s recent decision to hold this matter in abeyance
while the parties drafted the Second Amended Complaint, which again asserts unsubstantiated
property interests in “common areas” and “amenities.” This directly conflicts with the Court’s
Decision.
60
   To the extent it assists Maschmedts and avoids the need for further clarification, the Order will
indicate that dismissal shall be with prejudice.
                                                23
